Citation Nr: 0101708	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-52 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for tendinitis of the 
right arm.

2. Entitlement to service connection for tendinitis of the 
left arm.

3.  Entitlement to service connection for left Achilles 
tendon disability.

4.  Entitlement to an original evaluation greater than 10 
percent disabling for service-connected right patellofemoral 
syndrome.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from May 1968 to April 1972 and 
from November 1976 to February 1994.  

Initially, it is noted that Department of Veterans Affairs 
(VA) law currently requires VA to assist a claimant in 
developing all facts pertinent to his or claim for VA 
benefits.  Such assistance shall include requesting 
information from other Federal departments or agencies and 
providing a medical examination to the claimant when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary, however, may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103).38 U.S.C.A. § 
5107(a).  

In a rating decision in August 1994, the veteran was granted 
service connection for right patellofemoral syndrome and a 10 
percent disability evaluation was assigned effective from 
March 1, 1994.  The veteran disagreed with the evaluation 
assigned. The Board of Veterans Appeals (Board) is cognizant 
of the fact that this appeal arises from the appellant's 
dissatisfaction with his initial rating following the grant 
of service connection for right patellofemoral syndrome.  In 
such a case, the U.S. Court of Appeals for Veterans Claims 
(formerly U.S. Court of Veterans Appeals) (hereinafter Court) 
has held that separate or staged ratings may be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

At his personal hearing in July 2000, the veteran presented 
testimony that his right knee disability had worsened and 
that although arthroscopic surgery was performed in June 
1997, he still had complaints of pain, instability, and 
limitation of motion.  At the hearing, the veteran submitted 
medical records pertaining to the June 1997 surgery and 
follow-up outpatient treatment records.  After a review of 
the record, the Board finds that a physical examination 
relating to the veteran's service-connected right knee 
disorder and an opinion from the examiner as to functional 
and industrial impairment caused by the service- connected 
disability is needed.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one"). 

In addition, the Court has held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran also testified at his personal hearing in July 
2000 that he injured both arms and his left Achilles tendon 
in service.  Although the veteran was afforded a VA 
Compensation and Pension (C&P) examination in May 1994, no 
clinical findings were provided for the musculo-skeletal 
system and the form was annotated with the word "Ortho" at 
the top of this section.  The claims file contains no report 
of an orthopedic examination in May 1994 and it is not clear 
whether an orthopedic examination was performed.  As the VA 
examiner apparently referred the veteran for a specialty 
examination, an attempt should be made to obtain the report 
of the orthopedic examination, if one was performed.  In 
addition, the veteran now should be afforded an orthopedic 
examination for his claimed disabilities of tendinitis of the 
right arm, tendinitis of the left arm and left Achilles 
tendon. 

The Board notes that the Regional Office (RO) denied claims 
for service connection for loss of visual acuity and exposure 
to chemicals and explosives and a claim for clarification of 
the combined disability rating in July 1995.  In July 1996 a 
rating specialist in the RO noted that there was no 
indication that the veteran had been informed of the 
decision, and in August 1996 the veteran was notified of the 
denial of the claims except for the claim regarding loss of 
visual acuity.  Therefore, it appears that he still has not 
been notified of the denial of that claim; this must be 
accomplished.  No notice of disagreement was received with 
regard to the issues of which he was notified.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain up-to-date treatment 
records of the veteran from Walter Reed Army 
Medical Center pertaining to the disabilities 
at issue.

2.  The RO should request the report of the VA 
orthopedic examination in May 1994, if 
accomplished, and associate the examination 
report with the claims file.  

3.  The RO should schedule the appellant for a 
VA orthopedic compensation examination to 
determine the nature and extent of impairment 
caused by his right patellofemoral syndrome.  
All appropriate diagnostic tests and studies 
deemed necessary by the examiner to assess the 
severity of the disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  The 
physician should be requested to proffer an 
opinion as to the specific extent and severity 
of the appellant's right patellofemoral 
syndrome, to include a complete and detailed 
discussion of all functional limitations 
associated with the condition, precipitating 
and aggravating factors (i.e., movement and 
activity), effectiveness of any pain medication 
or other treatment for relief of pain, 
functional restrictions from pain on motion, 
and the effect the right knee disability has 
upon daily activities.

The examination report must cover any weakened 
movement, including weakened movement against 
varying resistance, excess fatigability with 
use, incoordination, painful motion, and pain 
with use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function of affected joints.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  If 
the appellant describes flare-ups of pain, the 
examiner should offer an opinion as to whether 
there would be additional limits on functional 
ability during flare-ups, and if feasible, 
express this in terms of additional degrees of 
limitation of motion during the flare-ups.  If 
the examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact should 
be so stated.  The examiner should provide 
complete rationale for all conclusions reached.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examining physician in conjunction with the 
requested examination.

4.  The veteran should also be afforded a VA 
orthopedic examination to evaluate the presence 
and severity of tendinitis of the right arm, 
tendinitis of the left arm and left Achilles 
tendon disability.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner must 
annotate his/her report indicating that he/she 
has reviewed the record.  The examiner should 
proffer an opinion as to whether any current 
disability began in service, is attributable to 
service or is related to any symptoms shown in 
service, including the complaints of elbow pain 
in November 1987 and the left ankle sprain 
noted in September 1980.  

5.  Thereafter, with regard to the issues on 
appeal, the RO should review the record and 
ensure that all the above actions have been 
requested or completed, to the extent possible.  
The RO is advised that where the remand orders 
of the Board or the Court are not complied 
with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

6. After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 

7.  Finally, the RO should, after reviewing the 
claim for service connection for loss of visual 
acuity, notify the veteran of the denial or 
confirmed denial of that claim and should 
advise him that in order to initiate appellate 
review of the issue, he must submit a timely 
notice of disagreement with the denial.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




